Citation Nr: 9905276	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than 
November 3, 1989 for a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Arthur S. Cohen, Attorney-at-
law


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

In March 1996, the Board of Veterans' Appeals (Board) granted 
a total disability rating based upon individual 
unemployability (TDIU).  In April 1996, the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), implemented the Board decision, assigning an 
effective date for the TDIU of November 3, 1989.  The veteran 
appealed the effective date in October 1996.  In 
November 1997, the Board denied the claim for entitlement to 
an effective date earlier than November 3, 1989 for a TDIU.  
Thereafter, he appealed the denial to the United States Court 
of Veterans Appeals (Court).  

In August 1998, while the case was pending at the Court, VA 
and the veteran's attorney filed a joint motion (the Motion) 
requesting that the Court vacate the Board's decision which 
denied an effective date earlier than November 3, 1989 for a 
TDIU and remand the case for further development of the 
evidence and readjudication.  In August 1998, the Court 
granted the Motion, vacated the Board's November 1997 
decision which denied the claim for an effective date earlier 
than November 3, 1989 for a TDIU, and remanded the case to 
the Board for further compliance with directives that were 
specified by the Court.  [redacted].  


REMAND

The veteran and his representative contend, in essence, that 
a TDIU is warranted effective December 1981, the date the 
veteran was diagnosed with spinal stenosis.  It is maintained 
that the veteran was no longer able to work due to spinal 
stenosis at that time and had to resign from his position 
with the Postal Service because of this disability.  

By rating decision of July 1981, service connection was 
granted for the veteran's low back strain which was found to 
be secondary to his service-connected degenerative arthritis 
of the right knee.  A noncompensable evaluation was assigned 
under Diagnostic Code 5295.  The record indicates that the 
veteran underwent a VA examination in February 1984 which 
showed a diagnosis of hypertrophic osteoarthritis of the 
lumbosacral spine secondary to post traumatic osteoarthritis 
of the right knee.  He was also treated on an outpatient 
basis by VA in April 1984.  At that time, he had chronic leg 
and back problems that had progressed to the point that he 
was no longer able to work.  The examiner indicated that it 
was "entirely reasonable" that the back pain was related to 
the veteran's chronic gait imbalance secondary to his war-
time leg injury and that both problems were war-related and 
left him unable to work.  This statement appears to have 
raised the issue of unemployability due to service-connected 
disabilities.  Although this was not a formal claim for 
individual unemployability made at that time, once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
See 38 C.F.R. § 3.157(b)(1)(2) (1998).  

The Motion indicates that consideration should be given to 
whether the veteran has a pending claim for secondary service 
connection for osteoarthritis based on the February 1984 VA 
examination and whether this would impact the effective date 
of the grant of a TDIU.  However, the veteran was already 
service connected for low back strain secondary to 
degenerative arthritis of the right knee.  Evaluation under 
Diagnostic Code 5295 for lumbosacral strain, considers 
osteoarthritic changes at the 40 percent rating with regard 
to evaluations under this code.  Accordingly, the Board 
considers the osteoarthritic changes noted in February 1984 
to have been a manifestation of disability which was service 
connected.  No further consideration of a potential claim for 
secondary service connection is therefore necessary.  The RO 
should consider, however, whether the osteoarthritic changes 
noted in February 1984 would impact the effective date of a 
TDIU.  Consideration must also be given to the April 1984 VA 
outpatient treatment report and whether this report can be 
considered as an informal claim for TDIU and the impact it 
would have on the effective date of the grant of TDIU.  

Additionally, throughout the 1980s, the veteran was treated 
by VA and on a private basis.  However, no determination was 
made as to whether he should have been considered for an 
extra-schedular rating under 38 C.F.R. § 4.16(b).  

Under the circumstances of this case, additional assistance 
is required.  Accordingly, the case is REMANDED to the RO for 
the following:

1.  The RO should review the claims 
folder and consider an extra schedular 
rating pursuant to 38 C.F.R. § 4.16(b) 
based on VA and private treatment records 
submitted during the 1980s.

2.  The RO should evaluate the February 
1984 VA examination report and the 
April 1984 VA outpatient treatment report 
and review the veteran's effective date 
claim for TDIU, the latter pursuant to 
38 C.F.R. § 3.157(b)(1)(2) (1998).

3.  If the benefit sought on appeal is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain a summary of any new 
evidence in the case relating to the 
issue on appeal, a summary of the 
applicable law and regulations and an 
explanation of how such law and 
regulations affect the RO's decision.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


